UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of July 2010 Commission File Number: 000-29884 R.V.B. HOLDINGS LTD (Translation of registrant's name into English) c/o Yigal Arnon & Co., 1 Azrieli Center, Tel Aviv, Israel 67021 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- R.V.B. Holdings Ltd This report on Form 6-K consists of a notice and proxy statement of an annual general meeting of shareholders of R.V.B. Holdings Ltd. (f/k/a B.V.R. Systems (1998) Ltd.) to be held on August 19, 2010. This Form 6-K is being incorporated by reference into all effective registration statements filed by the Registrant under the Securities Act of 1933. Exhibits Exhibit 1 Notice and proxy statement of an annual general meeting of shareholders of R.V.B. Holdings Ltd., to be held on August 19, 2010. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July 11, 2010 R.V.B. Holdings Ltd By: /s/ Aviv Tzidon ————— Aviv Tzidon Chairman of the Board of Directors
